Taylor, C. J.
delivered the opinion.
Every part of the evidence upon which the jury founded their verdict, tends strongly to establish, that the transaction between Darden and the defendant’s intestate was fraudulent. The embarrassed condition of the former when the deed was made—his remaining in possession of the land continually till his death—the secrecy of the transaction, of which there is no proof that it was made public, till the ex*281igency of Darden’s affairs required Skinner to come forward and save the land from being sold—and the inadequacy of the consideration, if indeed there was any paid, the only proof being that a bond of £174 was found amongst Skinner’s papers, whereas the lowest value of the land was upwards of £800,—are all circumstances which would probably exist in a scheme to defraud Darden’s creditors, but are not easily reconcileable with a fair sale to Skinner, or even with a bona fide mortgage to secure the payment of a just debt. The Court have no hesitation in awarding a new trial of the issues.